EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kari Barnes on 7/28/20.

2.	Please amend the claims as follows:

1. (Currently amended) A waterslide attraction, comprising: a flume having a rider entrance at a higher elevation than [and] a rider exit and defining a ride path from the rider entrance to the rider exit; one or more water injection components proximate a lower portion of a first portion of the flume to inject water in a first direction opposite the ride path to generate a standing wave allowing a rider to perform lateral maneuvers in the first portion of the flume, wherein the one or more water injection components are configured to control an amount of water injected to retain a rider at the first portion of the flume for an amount of time; and a transition portion at an exit of the first portion wherein water is directed in a second direction along the ride path; wherein the transition portion defines a turn; a second portion of the flume defining a second standing wave and a second transition portion at an exit of the second portion.  

2. (Cancelled)  

3. (Cancelled)  

4. (Currently amended) The waterslide attraction of claim [3]1, wherein the second transition portion defines a second turn in a different direction from the turn of the transition portion.
6. (Cancelled)  

5, wherein the transition portion turns at least 90 degrees.

13. (Cancelled)  

15. (Cancelled)  

17. (Cancelled)  

19. (Cancelled)  

22. (Cancelled)  

23. (Cancelled)  

24. (Cancelled)  




Allowable Subject Matter
3.	Claims 1, 4-5, 7, 9, 12 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a waterslide attraction comprising the limitations required by independent claim 1.  Specifically, independent claim 1 is directed to a flume waterslide comprising rider entrance and exits defining a ride path, a transition portion that defines a turn and a second transition portion.  One or more water injection components proximate a lower portion of a first portion of the flume inject water in a first direction opposite the ride path to generate a standing wave, allowing a rider to perform maneuvers in the first portion of the flume.  The water injection components are configured to control an amount of water injected .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Fincham et al. (US Pub. No. 2019/0063092), Libby (US Pat. No. 419,860), and Carnahan et al. (US Pub. No. 2008/0286047).    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711